Case 0:21-cv-60842-RAR Document 4 Entered on FLSD Docket 04/23/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-CV-60842-RAR

 PERRY DAVIS,

        Plaintiff,

 v.

 HEALTHCARE REVENUE RECOVERY
 GROUP, LLC d/b/a ARS ACCOUNT
 RESOLUTION SERVICES,

       Defendant.
 _______________________________________________/

                     ORDER REQUIRING REMOVAL STATUS REPORT

        THIS CAUSE comes before the Court upon sua sponte review of the record. Counsel for

 the removing party is directed to file and serve a Removal Status Report no later than May 5, 2021.

 Failure to file a timely Removal Status Report shall be grounds for remand. In addition to the

 Removal Status Report, counsel for the removing party must file copies of all records and

 proceedings in the state court proceedings by the aforementioned date.

        The Removal Status Report shall contain the following:

        (1)     A plain statement of the nature of the claim and any counterclaim, cross-claim or

        third-party claim made in state or federal court, including the amount of damages claimed

        and any other relief sought.

        (2)     A plain statement of the grounds for removal and a listing of all parties to the action,

        including parties to any third-party claim.

        (3)     A list of all pending motions.
Case 0:21-cv-60842-RAR Document 4 Entered on FLSD Docket 04/23/2021 Page 2 of 2




        (4)     A statement regarding whether the Defendant has removed the action within thirty

        (30) days after the receipt by the Defendant, through service or otherwise, of a copy of the

        initial pleading setting forth the claim for relief upon which the action or proceeding is

        based, or within thirty (30) days after service of summons upon the Defendant, if such

        initial pleading has then been filed in court and is not required to be served on the

        Defendant in the action.

        If the removing party has provided some or all the information requested above, briefly

 summarize the information requested and direct the Court to the location of the information in the

 record. Failure of the removing party or parties to timely provide in the Removal Status Report

 the information requested above, or information required pursuant to 28 U.S.C. § 1446(a), may

 result in remand of the action.

        Counsel for the removing party shall provide copies of this Notice to all concerned parties.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 21st day of April, 2021.




                                                          _________________________________
                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE

 cc: counsel of record




                                            Page 2 of 2
